Citation Nr: 1537729	
Decision Date: 09/03/15    Archive Date: 09/10/15

DOCKET NO.  14-12 582	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for tinnitus.


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1950 to August 1954.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision from the Department of Veterans Affairs (VA) Regional Office in Cleveland, Ohio.  Jurisdiction rests with the VA RO in Portland, Oregon, from which the appeal was certified.

In July 2015, the Veteran testified at a Board videoconference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  A May 2005 rating decision denied entitlement to service connection for bilateral hearing loss, the Veteran did not appeal that decision in a timely manner, and no new and material evidence was submitted within the appeal period.

2.  Evidence received since the time of the final May 2005 rating decision is new and relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.

3.  The probative, competent evidence demonstrates that bilateral hearing loss is related to the Veteran's noise exposure during active duty.

4.  The evidence is at least in relative equipoise as to whether the Veteran's tinnitus is related to active duty service.


CONCLUSIONS OF LAW

1.  The May 2005 rating decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

2.  Evidence submitted to reopen the claim of entitlement to service connection for bilateral hearing loss is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015). 

3.  The criteria for service connection for bilateral hearing loss have been met.  
38 U.S.C.A. §§ 1101, 1110, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2015).

4.  The criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

This decision represents a complete grant of the Veteran's claims.  Therefore, no discussion of VA's duty to notify or assist is necessary.

New and Material Evidence

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996).  New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2015).  

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the United States Court of Appeals for Veterans Claims (Court) held the Board must first determine whether the claimant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

Even if no appeal is filed, a rating decision is not final if new and material evidence is submitted within the appeal period and has not yet been considered by VA. 38 C.F.R. § 3.156(b); Bond v. Shinseki , 659 F.3d 1362 (Fed. Cir. 2011).



Here, the Veteran did not submit any new and material evidence within the year following the May 2005 rating decision, nor did he file a timely appeal to the May 2005 rating decision.  As such, it is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).  

In an October 2011 rating decision, the RO reopened and denied the Veteran's claim for entitlement to service connection for bilateral hearing loss.  Although the RO found that new and material evidence had been submitted to reopen the Veteran's claim, RO decisions are not binding on the Board and, consequently, the Board must first decide whether new and material evidence has been received to reopen the Veteran's claims.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  Here, the basis for the May 2005 denial was the RO's finding that the evidence did not demonstrate that bilateral hearing loss occurred in or was caused by active duty service.  Thus, in order for the Veteran's claim to be reopened, new evidence must have been added to the record since the May 2005 rating decision that addresses these bases or provides another theory of entitlement.

Evidence submitted and obtained since the May 2005 rating decision includes lay evidence, photographs, a VA examination report, and a private medical opinion.  This evidence is both "new," as it had not been previously considered by VA, and is "material" as it addresses the bases on which the Veteran's claims were previously denied.  Namely, it addresses whether the Veteran has bilateral hearing loss related to active duty service.  Therefore, the Board finds the evidence raises a reasonable possibility of substantiating the Veteran's claim.  38 C.F.R. § 3.156(a).  As the credibility of new evidence is generally presumed, the Veteran's claim of entitlement to service connection for bilateral hearing loss is reopened.  Justus, 3 Vet. App. at 512-13.

Service Connection

Service connection may be established for a disability resulting from diseases or injuries which are clearly present in service, or for a disease diagnosed after discharge from service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  The Federal Circuit recently held that continuity of symptomatology under 38 C.F.R. § 3.303(b) applies only to chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331, 1338 (2013).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as bilateral hearing loss, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran asserts that he has tinnitus and bilateral hearing loss as the result of noise exposure during active duty.  Specifically, he contends that he was exposed to noise as an aircraft mechanic.  He reports that he has experienced tinnitus and hearing loss since separation from service.

The record reflects diagnoses of tinnitus and bilateral sensorineural hearing loss during the pendency of the appeal.  Additionally, the Veteran reported experiencing both since service.  Such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established current disabilities of tinnitus and bilateral hearing loss for service connection purposes.

With respect to an in-service injury, event, or illness, the Veteran's service treatment records have been determined to be unavailable.  However, the Veteran's available service personnel records and lay statements indicate that he served as an aircraft mechanic on the flightline.  As such, VA has conceded exposure to excessive noise.  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for both tinnitus and bilateral hearing loss for the purposes of service connection.  

With respect to a nexus between the Veteran's bilateral hearing loss and the in-service noise exposure, the Veteran underwent VA examination in September 2011.  The VA examiner noted that the configuration of the Veteran's hearing loss was suggestive of noise-related hearing loss, but concluded that she could not opine on the etiology without resorting to mere speculation.  However, the Veteran also provided a private opinion from an audiologist, Dr. L. McEachern, dated July 2015.  Dr. McEachern opined that the Veteran's bilateral hearing loss was directly related to his military service.  Dr. McEachern indicated that the Veteran's hearing loss was noise-related and, given the Veteran's history of low noise exposure as a civilian, the Veteran's hearing loss was likely due to his active duty service.  Dr. McEachern further cited reports by the Veteran and his daughter that he had experienced hearing problems since service.

Resolving the benefit of the doubt in favor of the Veteran, the Board finds the Veteran's bilateral hearing loss is related to in-service noise exposure.  As such, service connection for bilateral hearing loss is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords the Veteran's own statements significant probative value.  Upon VA examination in September 2011, the Veteran reported tinnitus and the onset of hearing-related issues in 1954, the year he separated from active duty.  The VA examiner noted that the tinnitus reported by the Veteran was common to acoustic trauma, but stated that he could not provide an opinion as to the etiology without resorting to mere speculation due to the lack of service medical records.  Additionally, Dr. McEachern noted in her opinion that the Veteran reported experiencing tinnitus since military service.

The Veteran is competent and credible to report the symptoms of his tinnitus.  See Layno, 6 Vet. App. at 469.  A veteran's lay statements may be sufficient evidence in any claim for service connection.  38 C.F.R. § 3.303(a) ("Each disabling condition shown by a veteran's service records, or for which he seeks a service connection[,] must be considered on the basis of ... all pertinent medical and lay evidence."); 38 U.S.C.A. § 1154(a) (West 2014) (requiring VA to include in its service connection regulations that due consideration be given to "all pertinent medical and lay evidence").  Given the Veteran's in-service noise exposure and reports that he has experienced tinnitus since active duty, as well as the fact that the VA examiner's conclusion that the Veteran's tinnitus was common to acoustic trauma, the Board finds the evidence is at least in relative equipoise.  Accordingly, resolving the benefit of the doubt in the Veteran's favor, the Board finds the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at, 53-56.










ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened and, to that extent, the appeal is granted.

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to service connection for tinnitus is granted.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


